DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 4/20/2021.
Amendment to claims 8-10, 15-19, acknowledged and accepted.

Response to Amendment/Remarks
Applicant’s remarks in an amendment filed April 20, 2021, with respect to the rejection of claims 1-20, have been fully considered and are persuasive.  The rejection of claims 1-20, has been withdrawn. 
Claims 1-20 are allowed.

Reason for Allowance  
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the cited references since the references either taken individually or in combination neither teach nor render obvious features that recite a personal item detection process searching whether a personal item that has been registered as corresponding to the destination exists around the user when it is determined that the user is in the vehicle.  
	The closest cited reference include Stauffer et al (2017/0213165), Yoshioka et al (7419095), Kudo et al (2009/0157291).  
	Stauffer et al discloses a personal item detection method acquiring a destination for the user and determining whether the user is in a vehicle, when it is determined that the user is in the vehicle and outputting a result of the searching.   
	Yoshioka et al discloses detecting the personal item that exists around the user and in a case where the personal item associated with a category of the destination is not detected, notifying information on the personal item that is not detected.  
	Kudo discloses acquiring identification information relating to items loaded in a mobile unit, the apparatus can notify a user that there is a missing item for a destination having been set by the user, thereby preventing the user from visiting the destination without noticing the missing item (an item left behind), the information relating to the missing item having been identified (detected) by the missing item identification section. 
The closest cited arts however either in itself or in combination, fail to anticipate or render the above allowable features obvious.  Claims 2-7, 9-14, 16-20, are allowed by virtue of their dependency to claims 1, 8 and 15, noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.